        Case 4:07-cr-00139-BMM Document 156 Filed 07/16/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                        CR-07-139-GF-BMM
                 Plaintiff,
      vs.

SETH AMOS NELSON,                                               ORDER

                 Defendant.


       United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on July 1, 2020. (Doc. 155.)

       When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

       Judge Johnston conducted a revocation hearing on June 29, 2020. (Doc.

150.) The United States accused Nelson of violating his conditions of supervised

release 1) by using methamphetamine; 2) by using amphetamine; 3) by failing to

report for substance abuse testing; 4) by failing to take the mental health medication

prescribed by his treating physician; 5) by failing to report for mental health

treatment; 6) by failing to report to his probation officer as directed; 7) by failing to
       Case 4:07-cr-00139-BMM Document 156 Filed 07/16/20 Page 2 of 3



report for substance abuse treatment; 8) by possessing methamphetamine; and 9) by

committing another crime . (Doc. 149). At the revocation hearing, Nelson admitted

that he had violated the conditions of his supervised release: 1) by using

methamphetamine; and 4) by failing to take the mental health medication prescribed

by his treating physician. (Doc. 150.) The government proved alleged violations 3,

5, 6, 7 and 8. The government failed to satisfy its burden of proof with respect to

alleged violations 2 and 9. Judge Johnston found that the violations Nelson

admitted proved to be serious and warranted revocation, and recommended that

Nelson receive a custodial sentence of 6 months, with 42 months of supervised

release to follow. Judge Johnston recommended that the term of supervised release

should consist of 42 months on Count 1, and 30 months on Count 4, with the terms

of supervised release to run concurrent. Judge Johnston also recommended that

Nelson serve the first 6 months of supervised release under home confinement and

be required to participate in up to 365 urinalysis tests, 365 breath test, and 52 sweat

patch tests annually. (Doc. 155.) Nelson was advised of the 14 day objection

period and his right to allocute before the undersigned. He did not waive those

rights. (Doc. 150.)

      The violations prove serious and warrant revocation of Nelson’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.
       Case 4:07-cr-00139-BMM Document 156 Filed 07/16/20 Page 3 of 3



      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 155) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Seth Amos Nelson be

incarcerated for a term of 6 months of custody, with 42 months of supervised

release to follow. The term of supervised release should consist of 42 months on

Count 1, and 30 months on Count 4, with the terms of supervised release to run

concurrent. Nelson will serve the first 6 months of supervised release under home

confinement and be required to participate in up to 365 urinalysis tests, 365 breath

test, and 52 sweat patch tests annually.

      DATED this 16th day of June, 2020.
